Exhibit 10.29

AMENDED AND RESTATED RESEARCH AGREEMENT

AMENDED AND RESTATED RESEARCH AGREEMENT (this “Agreement”), dated as of February
22, 2007, by and between CombinatoRx, Incorporated, a Delaware corporation (the
“Company”), and CHDI, Inc., a New Jersey corporation (the “Foundation”). The
Company and the Foundation shall hereinafter be referred to individually as a
“Party” and collectively as the “Parties”.

The Foundation supports basic, applied and clinical research aimed at finding
diagnoses, treatments, cures and preventions of Huntington’s disease.

The Company is a biopharmaceutical company focused on developing new medicines
built from synergistic combinations of approved drugs.

The Company and the Foundation entered into that certain Research Agreement,
dated as of August 9, 2005 (the “Effective Date”), as amended by that certain
First Amendment to Research Agreement, dated as of December 15, 2005 (the
“Research Agreement”), pursuant to which the Foundation engaged the Company as a
strategic partner to collaborate with the Foundation on a program to find and
develop drugs for Huntington’s disease.

The Company and the Foundation desire to amend and restate the Research
Agreement in its entirety.

In consideration of the mutual representations, warranties and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

Research Project

1.             Research Project. The “Research Project” means the program of
scientific research described in Appendix A. The estimated time frames for
completing each Phase (as defined in Appendix A) of the Research Project
together with the corresponding estimated budget of the number and cost of the
full-time employees of the Company (“FTEs”) required to complete each such Phase
in such time frame is set forth in Appendix B (the “Research Project Estimated
Schedule and Budget”). For the avoidance of doubt, the Research Project
Estimated Schedule and Budget is not binding on the Parties.


--------------------------------------------------------------------------------


Management of the Research Project

2.             Establishment of a Joint Research Committee; Responsibilities of
the Joint Research Committee.

(a)           Establishment of a Joint Research Committee. The Parties hereby
agree to establish within a reasonable period of time following the date hereof
a Joint Research Committee (the “Joint Research Committee”) which shall comprise
four members two of which representatives shall be designated by each Party.

(b)           Responsibilities of the Joint Research Committee. The Joint
Research Committee shall, among other things, (i) oversee the coordination,
implementation and conduct of the Research Project; (ii) review the status and
progress of the conduct of the Research Project; (iii) discuss, negotiate and
approve the Quarterly Research Project Activities (as defined in Section 4(e) of
this Agreement) and Quarterly Research Project Payment (as defined in Section
4(f) of this Agreement) for each Quarterly Research Project Period (as defined
in Section 4(g) of this Agreement); (iv) determine if changes or additions are
needed to the Research Project or the estimated time frames or estimated budget
of the number and cost of the FTEs set forth in the Research Project Estimated
Schedule and Budget; (v) approve and implement any changes or additions to the
Research Project or the estimated time frames or estimated budget of the number
and cost of the FTEs set forth in the Research Project Estimated Schedule and
Budget; and (vi) facilitate on-going communications between the Parties.

(c)           Joint Research Committee Operating Procedures. The Joint Research
Committee shall establish its own internal operating procedures and meeting
schedule; provided, however, the Joint Research Committee shall meet at least
once every three months during the conduct and performance of the Research
Project. Any matter which requires a decision by, or the approval of, the Joint
Research Committee under this Agreement (including any matter described in
Appendix A) shall require the affirmative consent of each representative of the
Joint Research Committee. At each meeting of the Joint Research Committee, one
representative shall be appointed to record and distribute the minutes of such
meeting.

Conduct of the Research Project

3.             Conduct of the Research Project; Conditions to the Continuation
of the Research Project; Quarterly Research Project Work Plans and Determination
of Quarterly Research Project Activities and Quarterly Research Project
Payments; Required Information in each Quarterly Research Project Work Plan.

(a)           Conduct of the Research Project. The Company hereby agrees to
devote such resources and effort as is reasonably necessary to (i) conduct the
Research Project in accordance with Appendix A and each Quarterly Research
Project Work Plan (as defined in Section 3(c)(i) of this Agreement) and (ii) to
complete the Quarterly Research Project Activities described in each Quarterly
Research Project Work Plan during the


--------------------------------------------------------------------------------


Quarterly Research Project Period for such Quarterly Research Project Work Plan.
If at any time the Company makes a good faith determination that (A) the
Research Project cannot be conducted substantially in accordance with Appendix A
or the Research Project Estimated Schedule and Budget; (B) any Phase of the
Research cannot be substantially completed within the time frame set forth in
Research Project Estimated Schedule and Budget for such Phase; (C) the Quarterly
Research Project Activities described in a Quarterly Research Project Work Plan
cannot be substantially completed within the Quarterly Research Project Period
for such Quarterly Research Project Work Plan; or (D) the continued conduct of
the Research Project in accordance with Appendix A is unlikely to yield
scientifically valid or useful results, the Company shall promptly give notice
(a “Change of Circumstances Notice”) to the Foundation.

(b)           Conditions to the Continuation of the Research Project. Unless
otherwise agreed to by the Foundation pursuant to a notice delivered to the
Company in accordance with this Agreement, the Company hereby agrees that the
Company shall not proceed to conduct or perform any Phase of the Research
Project if the Company does not first satisfy or achieve each of the conditions
(the “Scientific Milestones”) set forth in Appendix C at the time specified in
respect of (i) such Phase or (ii) any prior Phase of the Research Project which
is required or otherwise necessary to be satisfied or achieved prior to
beginning the conduct or performance of any subsequent Phase of the Research
Project. The determination of whether a Scientific Milestone has been satisfied
or achieved shall be determined by the Joint Research Committee.

(c)           Quarterly Research Project Work Plans and Determination of
Quarterly Research Project Activities and Quarterly Research Project Payments;
Required Information in each Quarterly Research Project Work Plan.

(i)            Quarterly Research Project Work Plans and Determination of
Quarterly Research Project Activities and Quarterly Research Project Payments.
The Quarterly Research Project Activities and Quarterly Research Project Payment
for the Quarterly Research Project Period ended March 31, 2007 (the “Initial
Quarterly Research Project Period”) are set forth in Appendix D-1 (the “Initial
Quarterly Research Project Work Plan”). Prior to the commencement of each
Quarterly Research Project Period following the Initial Quarterly Research
Project Period, (i) the Joint Research Committee shall meet to discuss the
Quarterly Research Project Activities and Quarterly Research Project Payment for
the next Quarterly Research Project Period and (b) the Parties shall execute a
work plan (each such work plan together with the Initial Quarterly Research
Project Work Plan hereinafter referred to as the “Quarterly Research Project
Work Plans”) to Appendix D setting forth the agreed upon Quarterly Research


--------------------------------------------------------------------------------


Project Activities (including and Quarterly Research Project Payment for the
next Quarterly Research Project Period. The Parties hereby agree that the
Research Project Estimated Schedule and Budget shall be referred to by the Joint
Research Committee to develop the Quarterly Research Project Work Plans.

(ii)           Required Information in each Quarterly Research Project Work
Plan. Each Quarterly Research Project Work Plan shall set forth (A) a detailed
description of the Quarterly Research Project Activities to be conducted by the
Company during the applicable Quarterly Research Project Period; (B) a detailed
breakdown of the FTEs to be utilized by the Company to conduct such Quarterly
Research Project Activities; (C) a list of Foundation Provided Materials (as
defined in Section 3(d) of this Agreement) and related Foundation Provided
Material Information (as defined in Section 3(d) of this Agreement) to be
utilized by the Company to conduct such Quarterly Research Project Activities;
and (D) a detailed breakdown of (1) the Specialized Third Party Licenses and
Services (as defined in Section 4(f) of this Agreement) to be utilized by the
Company to conduct such Quarterly Research Project Activities and (2) the
Specialized Third Party Licenses and Services Cost of each such Specialized
Third Party Licenses and Service.

(d)           Foundation Provided Materials.

(i)            Definitions. For the purposes of this Agreement, the following
terms have the meanings set forth below:

(A)          “Foundation Provided Materials” means the physical samples of cell
lines, compounds, reagents and other materials, in each case as agreed upon by
the Joint Research Committee to be provided to the Company by, or on behalf of,
the Foundation to enable the Company to conduct the Research Project.

(B)           “Foundation Provided Material Information” means all information
relating to a Foundation Provided Material that is provided to the Company by,
or on behalf of, the Foundation.

(ii)           Obligation to Provide Foundation Provided Materials and
Foundation Provided Material Information. The Foundation shall be responsible
for all aspects of acquiring and providing to the Company sufficient amounts of
the Foundation Provided Materials together with the Foundation Provided Material
Information related thereto as is agreed upon by the Joint Research Committee.


--------------------------------------------------------------------------------


Except for (A) any compounds which constitute Foundation Provided Materials and
(B) any information related to any compounds which constitute Foundation
Provided Materials, the Foundation hereby represents and warrants that the
Foundation shall have the right to transfer, or cause to be transferred, to the
Company for the purposes of the conduct of the Research Project all such
Foundation Provided Materials and Foundation Provided Material Information. The
Foundation hereby further represents and warrants that all such Foundation
Provided Materials and Foundation Provided Material Information provided to the
Company by, or at the direction of, the Foundation will be provided to the
Company in compliance with all applicable federal, state, local and
international laws, rules, regulations, orders and guidelines.

(iii)          Use and Ownership of Foundation Provided Material Information and
Foundation Provided Materials. The Company hereby agrees that the Foundation
Provided Material Information and the Foundation Provided Materials (1) shall be
used by the Company for the sole purpose of conducting the Research Project and
for no other purpose and (2) shall not, without the written consent of the
Foundation, be transferred to any third party. Except to the extent required to
enable the Company to conduct the Research Project, the Company hereby further
agrees that it will not, directly or indirectly, reverse engineer, deconstruct
or in any way analyze or determine the identity, structure or composition of any
Foundation Provided Materials or the properties thereof (chemical, biochemical,
physical, biological or other). The Company hereby acknowledges and further
agrees that (a) as between the Company and the Foundation, the Foundation owns
the Foundation Provided Material Information and Foundation Provided Materials
and (b) the Company shall have no ownership or other interest in any Foundation
Provided Material Information or Foundation Provided Materials.

(iv)          Retention of Foundation Provided Materials. The Company shall
retain all unused Foundation Provided Materials for a period (each, a
“Foundation Provided Materials Retention Period”) of 180 days following the
completion of the Research Project. During each Foundation Provided Materials
Retention Period, the Company shall, at the Foundation’s request and expense,
ship all or part of the unused Foundation Provided Materials subject to such
Foundation Provided Materials Retention Period to the Foundation or to such
third party as the Foundation shall direct in writing. Upon the expiration of
such Foundation Provided Materials Retention Period, the Company shall
appropriately discard or destroy all such unused Foundation Provided Materials.


--------------------------------------------------------------------------------


Payments

4.             Definitions. For the purposes of this Agreement, the following
terms have the meanings set forth below:

(a)           “Applicable FTE Rate” means, with respect to each FTE (on an
annual basis), (i) if the FTE is conducting activities in respect of any Phase
of the Research Project other than Phase 2 of the Research Project, US$250,000,
and (ii) if the FTE is conducting activities in respect of Phase 2 of the
Research Project, US$275,000.

(b)           “Milestone Payments” means, collectively, each of the amounts set
forth in Appendix E.

(c)           “Payments” means, collectively, the Quarterly Research Project
Payments together with the Previously Conducted Activities Payment and the
Milestone Payments.

(d)           “Previously Conducted Activities Payment” means an amount equal to
$[551,187 + 55,913 = 610,100] [MY CALCULATION SHOWS THE CATCH UP PAYMENT TO BE
$551,415 + 55,913 = 610,328. THIS IS A FEW HUNDRED DOLLARS MORE THEN YOUR
CALCULATION — SEE THE ATTACHED APPENDIX B SPREADSHEET SO WE CAN SEE IF IT CAN BE
RECONCILED. ALSO, RE THE OUTSIDE COSTS I WILL NEED COPIES OF THE SPECIFIC
INVOICES FOR THE COSTS FOR WHICH REIMBURSEMENT IS BEING SOUGHT IN ORDER TO GET
THEM APPROVED AND PAID — PLEASE SEND THEM TO ME AT YOUR CONVENIENCE (NOTE THAT
THE PATENT COSTS ARE TO BE SHARED EQUALLY PER THE AGREEMENT SO WE ALSO NEED TO
CONFIRM THAT THE FIGURE REPRESENTS ONE-HALF THE PATENT COSTS ACTUALLY INCURRED.]

(e)           “Quarterly Research Project Activities” means, with respect to
each Quarterly Research Project Period, the activities and related milestones
and goals agreed upon by the Joint Research Committee to be conducted and
achieved by the Company in respect of conducting the Research Project during
such Quarterly Research Project Period.

(f)            “Quarterly Research Project Payment” means, with respect to each
Quarterly Research Project Period, the amount of the payment agreed upon by the
Joint Research Committee to be made by the Foundation to the Company to complete
the Quarterly Research Project Activities agreed upon by the Joint Research
Committee for such Quarterly Research Project Period. Each Quarterly Research
Project Payment shall be calculated based upon the Applicable FTE Rate and the
number of FTEs agreed upon by the Joint Research Committee to complete the
Quarterly


--------------------------------------------------------------------------------


Research Project Activities for a specific Quarterly Research Project Period.

(g)           “Quarterly Research Project Period” means, with respect to each
calendar year, each of the three-month periods ended March 31, June 30,
September 30 and December 31.

(h)           “Specialized Third Party Licenses” means those special third party
licenses that must be entered into by the Company to use a reagent, cell line,
compound or other material which are necessary to enable the Company to conduct
the Research Project as agreed upon by the Joint Research Committee.

(i)            “Specialized Third Party Licenses and Services” means the
Specialized Third Party Licenses together with the Specialized Services.

(j)            “Specialized Third Party Services” means those specialized
services to be performed by a third party which are necessary to enable the
Company to conduct the Research Project as agreed upon by the Joint Research
Committee.

5.             General Obligation to Make Payments; Payment of the Previously
Conducted Activities Payment; Milestone Payments; Maximum Amount of Payments;
Reimbursement for Specialized Third Party Licenses and Services.

(a)           General Obligation to Make Payments. In full consideration of the
performance by the Company of its obligations under this Agreement, the
Foundation shall make the Payments to the Company for the Research Project as
provided in, and subject to the terms and conditions of, this Agreement. All
Payments will be remitted to the Company at the address set forth in Section 27
of this Agreement.

(b)           Payment of the Previously Conducted Activities Payment. Within 30
days of the execution and delivery of this Agreement by the Parties, the
Foundation shall pay the Previously Conducted Activities Payment to the Company.

(c)           Milestone Payments. Within 30 days of the determination by the
Joint Research Committee that the conditions for a Milestone Payment have been
achieved or satisfied, the Foundation shall pay the applicable Milestone Payment
to the Company.

(d)           Maximum Amount of Payments. The Company hereby acknowledges and
agrees that, notwithstanding any of provision of this Agreement, the aggregate
amount of all Payments required to be made by the Foundation under this
Agreement together with all amounts paid by the Foundation to the Company under
the Research Agreement shall not exceed $6,700,000, unless mutually agreed by
the Parties in writing.


--------------------------------------------------------------------------------


(e)           Reimbursement for Specialized Third Party Licenses and Services.
Subject to the Company obtaining the prior consent of the Joint Research
Committee, the Foundation shall reimburse the Company for all costs incurred by
the Company in connection with the Specialized Third Party Licenses and Services
provided that the terms and conditions upon which such Specialized Third Party
Licenses and Services are to be licensed or provided are approved in writing by
the Foundation (collectively, the “Specialized Third Party Licenses and Services
Costs”).

6.             Delivery of the Quarterly Research Project Period Notices;
Required Information in each Quarterly Research Project Period Notice; Review of
Quarterly Research Project Period Notice; Quarterly Research Project Payment
Adjustment.

(a)           Delivery of the Quarterly Research Project Period Notices;
Required Information in each Quarterly Research Project Period Notice.

(i)            Delivery of the Quarterly Research Project Period Notices. The
Company shall deliver a written notice (each, a “Quarterly Research Project
Notice”) to the Foundation promptly following the end of each Quarterly Research
Project Period.

(ii)           Required Information in each Quarterly Research Project Notice.
Each Quarterly Research Project Notice shall be given in respect of the most
recently ended Quarterly Research Project Period and shall:

(A)          set forth the Quarterly Research Project Period covered by such
Quarterly FTE Notice;

(B)           set forth a detailed analysis of the status and progress made by
the Company towards the completion of the Quarterly Research Project Activities
for such Quarterly Research Project Period;

(C)           set forth a detailed breakdown of the number of FTEs utilized by
the Company to conduct the Quarterly Research Project Activities for such
Quarterly Research Project Period (including the name and title of each such FTE
and the amount of time spent by each such FTE conducting the Quarterly Research
Project Activities during such Quarterly Research Project Period);

(D)          set forth a detailed breakdown of the Specialized Third Party
Licenses and Services Costs actually paid by the Company during such Quarterly
Research Project Period (together with appropriate documentation evidencing any
such Specialized Third Party Licenses and Services Cost and payment made in
respect thereof); and


--------------------------------------------------------------------------------


(E)           include a certification by the Company that all of the information
provided in such Quarterly Research Project Notice is true, complete and
correct.

(b)           Review of Quarterly Research Project Notice; Quarterly Research
Project Payment; Reimbursement of Specialized Third Party Licenses and Services
Costs.

(i)            Review of Quarterly Research Project Notice. Beginning on the
date of the receipt of a Quarterly Research Project Notice in respect of a
Quarterly Research Project Period, the Foundation shall have a period (the
“Quarterly Research Project Notice Review Period”) of 15 days to (A) review such
Quarterly Research Project Notice and (B) request such additional information
from the Company as may be reasonably required by the Foundation to verify the
information set forth in such Quarterly Research Project Notice.

(ii)           Quarterly Research Project Payment. If the Foundation makes a
determination that the Company has completed all of the Quarterly Research
Project Activities for such Quarterly Research Project Period to the reasonable
satisfaction of the Foundation, the Foundation shall make the Quarterly Research
Project Payment in respect of such Quarterly Research Project Period in
accordance with the terms of this Agreement within 30 days of the expiration of
the Quarterly Research Project Notice Review Period.

(iii)          Adjustment of Quarterly Research Project Payment.

(A)          If the Foundation makes a determination that either (1) the Company
has not completed all of the Quarterly Research Project Activities for such
Quarterly Research Project Period to the reasonable satisfaction of the
Foundation or (2) information set forth in such Quarterly Research Project
Notice is not true, complete and correct, promptly following the expiration of
the Quarterly Research Project Notice Review Period, the Foundation shall (a)
deliver a written notice (each, a “Quarterly Research Project Payment Adjustment
Notice”) to the Company setting forth (i) the basis for such determination and
(ii) based upon such determination, the amount (the “Quarterly Research Project
Payment Adjustment Amount”) by which the Quarterly Research Project Payment in
respect of such Quarterly Research Project Period should be reduced and (b) make
a payment to the Company in respect of such Quarterly Research Project Period in
an amount equal to the Quarterly Research Project Payment in respect of such


--------------------------------------------------------------------------------


Quarterly Research Project Period minus the Quarterly Research Project Payment
Adjustment Amount (such payment to be made in accordance with the terms of this
Agreement within 30 days of the expiration of the Quarterly Research Project
Notice Review Period).

(B)           If the Company disagrees with the information set forth in such
Quarterly Research Project Payment Adjustment Notice (including the Quarterly
Research Project Payment Adjustment Amount), the Company shall, within 10 days
following receipt of such Quarterly payment Adjustment Notice, deliver a written
notice (each, a “the Company Dispute Notice”) setting forth the basis for such
disagreement. If the Company does not deliver an the Company Dispute Notice to
the Foundation within 10 days following receipt of such Quarterly payment
Adjustment Notice, the Parties hereby agree that the Quarterly Research Project
Payment Adjustment Amount set forth in such Quarterly Research Project Payment
Adjustment Notice shall be final and binding for purposes of this Agreement.

(C)           If the Company delivers an the Company Dispute Notice, the Parties
shall negotiate in good faith to reach an agreement with respect to such
Quarterly Research Project Payment Adjustment Amount and the additional amount,
if any, of the adjusted Quarterly Research Project Payment to be made by the
Foundation. If the Parties do not reach an agreement regarding such Quarterly
Research Project Payment Adjustment Amount and adjusted Quarterly Research
Project Payment, the Parties hereby agree that the disagreement shall be
resolved in accordance with the dispute resolution procedures set forth in
Section 29 of this Agreement. Any additional payment to be made by the
Foundation in respect of such Quarterly Research Project Payment Adjustment
Amount and adjusted Quarterly Research Project Payment following the resolution
of any such disagreement shall be made in accordance with the terms of this
Agreement within 30 days of the resolution of any such disagreement.

(iv)          Reimbursement of Specialized Third Party Licenses and Services
Costs. The Foundation shall reimburse the Company for all Specialized Third
Party Licenses and Services Costs actually paid by the Company for Specialized
Third Party Licenses and Services in respect of such Quarterly Research Project
Period within 30 days of the expiration of the Quarterly Research Project Notice
Review Period.


--------------------------------------------------------------------------------


7.             Conditions to the Foundation’s Payments.

(a)           Specific Conditions to Payments by the Foundation. The Foundation
may, but shall not be obligated to, make any specific payment to the Company 
for the Research Project required by this Agreement if the Company does not
first satisfy or achieve each of the conditions set forth in this Agreement
(including any attachment to this Agreement) at the time specified in this
Agreement (including any attachment to this Agreement) relating to the specific
payment to be made by the Foundation to the Company which is required to be
satisfied or achieved prior to the making of such payment by the Foundation.

(b)           General Conditions to Payments by the Foundation. The Foundation
may, but shall not be obligated to, make any payments to the Company for the
Research Project required by this Agreement upon the occurrence and continuation
of any of the following events:

(i)            Change in Research Project. The Company gives a Change of
Circumstances Notice to the Foundation;

(ii)           Breach of this Agreement. There is a material breach of any
representation, warranty or covenant of this Agreement by the Company; or

(iii)          Bankruptcy Event. There is a Bankruptcy Event involving the
Company (as defined in Section 23 of this Agreement).

Results; High Q Research Group and Results Sharing

8.             Definitions. For the purposes of this Agreement, the following
terms have the meanings set forth below:

(a)           “High Q Research Group” means a community of investigators and
organizations funded by the Foundation and its affiliates whose objective is to
find diagnoses, treatments, cures and preventions of Huntington’s disease.

(b)           “Results” means any scientifically valid methods, data, outcomes
or other results made in the course of the conduct, or resulting from the
performance, of the Research Project and includes any reagents, cell lines,
compounds, animal models or other materials produced in the course of the
conduct, or resulting from the performance, of the Research Project. For the
avoidance of doubt, Results shall not include any Company Background
Intellectual Property (as defined in Section 13(a)).

(c)           “Third Party Results” means any scientifically valid methods,
data, outcomes or other results (i) made in the course of the conduct, or
resulting from the performance, of research conducted by members of the


--------------------------------------------------------------------------------


High Q Research Group (as defined in Section 12(a) of this Agreement) (other
than the Company) and (ii) funded by the Foundation or one of its affiliates.

9.             High Q Research Group; Sharing of Results With Others.

(a)           Participation in the High Q Research Group. Subject to the terms
of this Agreement, the Company hereby acknowledges and agrees that it is
participating in the High Q Research Group.

(b)           Delivery of Results to the Foundation; Withdrawal of Results;
Results Deemed Confidential Information; Exclusion of Company Background
Intellectual Property.

(i)            Delivery of Results to the Foundation; Withdrawal of Results. The
Company shall inform the Foundation of all Results produced or discovered within
a reasonable period of time following the production or discovery of each such
Result (and, in the case of any reagents, cell lines, compounds, animal models
or other materials constituting Results, upon the request of the Foundation,
deliver such materials as directed by the Foundation). If at any time after
informing the Foundation of Results pursuant to this Section 9(b), the Company
determines that there is a reasonable scientific basis to conclude that such
Results are not scientifically valid, the Company shall promptly so notify the
Foundation.

(ii)           Results Deemed Confidential Information. The Parties hereby agree
that all Results shall be deemed Confidential Information (as defined in Section
17 of this Agreement) and treated as Confidential Information by each of the
Parties in accordance with the terms of Section 17 and Section 18 of this
Agreement until, the earlier to occur of (A) the Publication (as defined in
Section 19(a) of this Agreement) of such Results by the Company and (B) the
disclosure of such Results by the Foundation pursuant to Section 9(f) of this
Agreement.

(iii)          Exclusion of Company Background Intellectual Property. For the
avoidance of doubt, the Foundation hereby agrees that the Company shall not be
required to share or otherwise disclose or distribute any Company Background
Intellectual Property (as defined in Section 10).

(c)           Disclosure of Results Within the High Q Research Group;
Reimbursement of Expenses.

(i)            Disclosure of Results Within the High Q Research Group. At any
time following the 60-day period beginning on the date that the Company
discloses Results to the Foundation, the Foundation may


--------------------------------------------------------------------------------


disclose such Results to any member of the High Q Research Group who has agreed
to each of the covenants set forth in Section 9(d) of this Agreement with
respect to any Results disclosed to such member. For the avoidance of doubt,
such member shall be bound and obligated to treat any Results disclosed to such
member in the same manner and extent as the Company is bound and obligated to
treat any Third Party Results disclosed to the Company under Section 9(d).

(ii)           Reimbursement of Expenses. The Foundation hereby agrees to
reimburse the Company for all reasonable direct costs and expenses incurred by
the Company in complying with any request by the Foundation to provide Results
to any member of the High Q Research Group pursuant to this Section 9. The
Company shall submit invoices (including all relevant receipts, if any) to the
Foundation for all such costs and expenses incurred by the Company on a monthly
basis. Each invoice shall be paid by the Foundation within 30 days of the
receipt of such invoice from the Company for such costs and expenses.

(d)           Disclosure of Third Party Results to the Company. With respect to
any Third Party Results disclosed to the Company, the Company hereby agrees:

(i)            to hold all Third Party Results in confidence until such Third
Party Results are Published or otherwise made publicly available (except by
breach of this Agreement) so that the disclosure of the Third Party Results
among members of the High Q Research Group does not constitute a public
disclosure and so that the ability to patent the Third Party Results is
preserved; provided, however, the Company shall not be required to hold any
Third Party Results in confidence if such Third Party Results (A) were
previously known by  the Company other than by reason of disclosure by the
Foundation; (B) were publicly disclosed except by breach of this Agreement
either prior to or subsequent to the receipt of such Third Party Results by the
Company; (C) are rightfully received by the Company from a third party without
an express obligation of confidence to the Foundation or the member of the High
Q Research Group who discovered such Third Party Results; (D) are independently
developed by the Company without use or reliance upon Third Party Results
provided by the Foundation; (E) are disclosed pursuant to any applicable
federal, state, local or international law, or any judicial or government
request, requirement or order, provided that the Company takes reasonable steps
to provide the Foundation with sufficient prior notice in order to allow the
Foundation to contest such request, requirement or order;


--------------------------------------------------------------------------------


(ii)           to discuss the Third Party Results only with those employees of
the Company that are advised (A) of the confidential nature of the Third Party
Results and (B) that the Third Party Results must not be shared with anyone
outside of the Company until the Third Party Results are made publicly
available;

(iii)          until the Third Party Results are made publicly available, to not
Publish or otherwise publicly disclose methods, data or other results which are
derived using the Third Party Results without appropriate written permission;
and

(iv)          to acknowledge other researchers appropriately if the Third Party
Results have contributed to a Publication or presentation of Results.

(e)           Disclosure not to Constitute Publication. The Parties acknowledge
that it is the intention of the Foundation, the Company and the other members of
the High Q Research Group that the sharing of Results and Third Party Results
among members of the High Q Research Group is to be conducted in a manner so
that such sharing shall not constitute “disclosure” for patent purposes.

(f)            Disclosure of Results Outside the High Q Research Group. With
respect to each Result disclosed by the Company to the Foundation, on and after
the later to occur of (i) the fifth anniversary of the date hereof and (ii)
three years after the date of the disclosure of such Result (such later date
hereinafter referred to as the “Disclosure Date”), the Foundation shall have the
right to disclose (other than through Publication) such Result to any individual
or organization without any restrictions unless prior to the Disclosure Date the
Company notifies the Foundation that there exists good reasons for such
disclosure to be withheld for an additional six-month period, in which case the
Disclosure Date will be extended for an additional six months and the provisions
of this Section 9(f) shall apply to such new Disclosure Date.

Intellectual Property

10.           Definitions. For the purposes of this Agreement, the following
terms have the meanings set forth below:

(a)           “Company Background Intellectual Property” means Intellectual
Property owned or licensed by the Company prior to the date hereof that is
applied to the Research Project at any time together with any modifications or
enhancements to such Intellectual Property Made in the course of the conduct, or
resulting from the performance, of the Research Project or the term of this
Agreement, whichever is longer.


--------------------------------------------------------------------------------


(b)           “HD Field of Use” means any activity useful for creating,
researching, developing, manufacturing, distributing or selling a product,
process or service for diagnosing, treating, curing or preventing Huntington’s
disease.

(c)           “HD Intellectual Property” means any Intellectual Property (other
than Company Background Intellectual Property) Made in the course of the
conduct, or resulting from the performance of, the Research Project that (i)
relates to Huntington’s disease or (ii) is useful for the creation, development,
manufacture or distribution of a product or service for the diagnosis,
treatment, cure or prevention of Huntington’s disease’’. For the avoidance of
doubt, HD Intellectual Property shall not include any Company Background
Intellectual Property.

(d)           “HD Intellectual Property Diagnostic or Tool” means any HD
Intellectual Property which may be used for diagnostic applications or as a tool
for drug discovery in connection with any disease other than Huntington’s
disease.

(e)           “HD Research and Development” means any activity useful for the
creation, development, manufacture or distribution of a product or service for
the diagnosis, treatment, cure or prevention of Huntington’s disease other than
the sale of such product or service. For the avoidance of doubt, HD Research and
Development shall not include any right to sell a product or service (including
any transfer of services or products made using intellectual property rights,
whether or not for consideration, other than a transfer of services or products
solely for research and development purposes without fee or profit).

(f)            “Intellectual Property” means any discovery, invention,
formulation, know-how, method, technological development, enhancement,
modification, improvement, work of authorship, computer software (including, but
not limited to, source code and executable code) and documentation thereof, data
or collection of data, whether patentable or not, or susceptible to copyright or
any other form of legal protection.

(g)           “Made” when used in relation to any Intellectual Property means
the conception, discovery, invention or first actual reduction to practice of
such Intellectual Property, as the case may be.

(h)           “Non-HD Intellectual Property” means any Intellectual Property
Made in the course of the conduct, or resulting from the performance of, the
Research Project that is not HD Intellectual Property ‘‘. For the avoidance of
doubt, Non-HD Intellectual Property shall not include any Company Background
Intellectual Property.

(i)            “Non-Patentable HD Intellectual Property” means any HD
Intellectual Property that is not Patentable HD Intellectual Property.


--------------------------------------------------------------------------------


(j)                                     “Patentable Intellectual Property” means
all Patentable HD Intellectual Property and Patentable Non-HD Intellectual
Property.

(k)                                  “Patentable HD Intellectual Property” means
any HD Intellectual Property which (i) is or may be patentable or otherwise
protectable under Title 35 U.S.C. and corresponding legislation in other
jurisdictions and (ii) is the subject of a patent or pending patent application,
including any continuation, continuation-in-part, division, extension,
substitute, re-examination, reissue and any other derivative application or
patent.

(l)                                     “Patentable Non-HD Intellectual
Property” means any Non-HD Intellectual Property which (i) is or may be
patentable or otherwise protectable under Title 35 U.S.C. and corresponding
legislation in other jurisdictions and (ii) is the subject of a patent or
pending patent application, including any continuation, continuation-in-part,
division, extension, substitute, re-examination, reissue and any other
derivative application or patent.

(m)                               “Research and Development” means any activity
useful for the creation, development, manufacture or distribution of a product
or service other than the sale of such product or service. For the avoidance of
doubt, Research and Development shall not include any right to sell a product or
service (including any transfer of services or products made using intellectual
property rights, whether or not for consideration, other than a transfer of
services or products solely for research and development purposes without fee or
profit).

11.                                 Ownership of Intellectual Property.

(a)                                  Ownership of HD Intellectual Property. The
Foundation and the Company shall jointly own in equal shares all HD Intellectual
Property. Each of the Parties hereby agrees that it will not sell or otherwise
transfer its title to any HD Intellectual Property to any third party other than
an affiliate provided that such affiliate takes title to such HD Intellectual
Property (i) subject to the rights of the non-transferring Party in such HD
Intellectual Property under this Agreement and (ii) assumes the obligations of
the transferring Party with respect to such HD Intellectual Property under this
Agreement.

(b)                                 Ownership Rights of Non-HD Intellectual
Property. The Company shall own all Company Background Intellectual Property and
all Non-HD Intellectual Property. Except as expressly set forth in this
Agreement, the Foundation shall have no interest in any Non-HD Intellectual
Property resulting from, or conceived during, the Research Project.


--------------------------------------------------------------------------------


12.                                 Intellectual Property; Patentable HD
Intellectual Property.

(a)                                  Notice of Intellectual Property. If either
Party believes that any Intellectual Property has been Made in the course of the
conduct, or resulting from the performance of, the Research Project, such Party
will, within a reasonable period of time thereafter, give notice (an “Invention
Notice”) of such Intellectual Property to the other Party. Such Intellectual
Property Notice shall describe in reasonable detail the Intellectual Property
that such Party believes has been Made and state whether such Party believes
that such Intellectual Property is Patentable Intellectual Property.

(b)                                 Prosecution of Patentable HD Intellectual
Property; Inventorship.

(i)                                     Responsibility for Prosecution of
Patentable HD Intellectual Property. The Company shall prepare, file, prosecute
and maintain the appropriate filings in respect of any Patentable HD
Intellectual Property including filing (A) a provisional patent application or
(B) a patent application (including a patent application corresponding to a
previously filed provisional patent application) claiming any such Patentable HD
Intellectual Property in the United States and in such other jurisdictions as
the Company determines, acting reasonably, that are necessary in order to
protect the Company’s and the Foundation’s rights in such Patentable HD
Intellectual Property. The Company shall ensure that all filings are filed in
the name of the Company and the Foundation as co-owners.

(ii)                                  Foundation Election to have Prosecution of
Patentable HD Intellectual Property Initiated. At any time and from time to
time, the Foundation shall have the right to elect to cause the Company to
prepare, file, prosecute and maintain the appropriate filings in respect of any
Patentable HD Intellectual Property which is the subject of an Invention Notice
by providing notice (a “Foundation Patent Filing Notice”) of such election to
the Company including filing (A) a provisional patent application or (B) a
patent application (including a patent application corresponding to a previously
filed provisional patent application) claiming any such Patentable HD
Intellectual Property in the United States and in such other jurisdictions as
the Company determines, acting reasonably, that are necessary in order to
protect the Company’s and the Foundation’s rights in such Patentable HD
Intellectual Property. The Company shall ensure that all filings are filed in
the name of the Company and the Foundation as co-owners.

(iii)                               Inventorship. The Parties hereby agree that
the identity of the inventor of all Patentable HD Intellectual Property shall be
determined in accordance with United States Patent law (or, if the jurisdiction
in which patent or other protection is being sought does not permit the
application of United States Patent law to


--------------------------------------------------------------------------------


identify the inventor, then in accordance with the applicable law in that
jurisdiction).

(c)                                  Covenants of the Company. With respect to
the prosecution and maintenance by the Company of any Patentable HD Intellectual
Property pursuant to Section 12(b) of this Agreement, the Company hereby agrees
to promptly (i) give all notices required by, and comply with all other
requirements of, applicable law to preserve the Parties’ rights in such
Patentable HD Intellectual Property as appropriate; (ii) prepare, file,
prosecute and maintain, as applicable, the appropriate filings to protect the
Parties’ rights in such Patentable HD Intellectual Property; (iii) provide the
Foundation with a copy of any provisional patent application or patent
application filed claiming such Patentable HD Intellectual Property; (iv)
provide the Foundation with copies of all correspondence and other documents
relating to the prosecution and maintenance of such Patentable HD Intellectual
Property that come into the possession or control of the Company; and (v) such
other documents and information related to such Patentable HD Intellectual
Property as the Foundation may reasonably request and the Company can provide
without incurring unreasonable cost and expense.

(d)                                 Patent Expenses. The Parties hereby agree
that all out-of-pocket costs and expenses (including attorneys’ fees and
government filing fees) incurred by the Company to prepare, file, prosecute and
maintain the appropriate filings to protect the Parties’ rights in any
Patentable HD Intellectual Property (“Patent Expenses”) will be shared equally
by the Parties. The Company shall submit invoices (including all relevant
receipts) for all such Patent Expenses to the Foundation on a monthly basis or
as invoices in respect of Patent Expenses are received from third parties. Each
invoice shall be paid by the Foundation within 30 days of the receipt of such
invoice from the Company for such Patent Expenses.

(e)                                  Disclaimer of Interest in Patentable HD
Intellectual Property.

(i)                                     Disclaimer Notice. With respect to any
Patentable HD Intellectual Property, either Party may, at any time, disclaim its
interest in such Patentable HD Intellectual Property and elect to cease to bear
its share of the Patent Expenses in respect of such Patentable HD Intellectual
Property by providing notice of such election (“Patentable HD Intellectual
Property Disclaimer Notice”) to the other Party; provided, however, the
disclaiming Party shall remain liable for is share of all Patent Expenses
incurred or committed to through the date the non-disclaiming party receives the
Patentable HD Intellectual Property Disclaimer Notice. The Company shall be
deemed to have disclaimed its interest in any Patentable HD Intellectual
Property that is the subject of a Foundation Patent Filing Notice if the Company
fails to comply with the obligations


--------------------------------------------------------------------------------


set forth in Section 12(c) of this Agreement with respect to such Patentable HD
Intellectual Property.

(ii)                                  Effect of Disclaimer Notice. In the event
that a Patentable HD Intellectual Property Disclaimer Notice is delivered by
either Party in respect of Patentable HD Intellectual Property: (A) the
disclaiming Party shall promptly assign its ownership interest in such
Patentable HD Intellectual Property to the non-disclaiming Party without
consideration; (B) except as set forth in Section 12(e)(i) above, as of the date
of the receipt of such Patentable HD Intellectual Property Disclaimer Notice by
the non-disclaiming Party, the disclaiming Party shall no longer be responsible
for its share of the Patent Expenses in respect of such Patentable HD
Intellectual Property; (C) except as set forth in Section 12(e)(i) above, as of
the date of the receipt of such Patentable HD Intellectual Property Disclaimer
Notice by the non-disclaiming Party, the non-disclaiming Party shall be solely
responsible for all Patent Expenses in respect of such Patentable HD
Intellectual Property; (D) except as expressly set forth in Section 13(e) of
this Agreement, the disclaiming Party shall have no further rights to such
Patentable HD Intellectual Property; and (E) the disclaiming Party hereby agrees
at any time during and after the term of this Agreement to cooperate with the
non-disclaiming Party without consideration but at the expense of the
non-disclaiming Party in preparing, filing, prosecuting and maintaining, as
applicable, the appropriate filings to protect the non-disclaiming Party’s
rights in such Patentable HD Intellectual Property, including obtaining
execution by its employees of any documents necessary in connection with such
activities. Each of the Parties hereby agrees to use reasonable efforts to keep
the other Party advised of its deliberations regarding its determinations as to
electing to disclaim its interest in any Patentable HD Intellectual Property.

(f)                                    Infringement or Misappropriation of HD
Intellectual Property.

(i)                                     Infringement or Misappropriation of HD
Intellectual Property by Third Parties. Each Party hereby agrees to promptly
notify the other Party in writing of any alleged or threatened infringement or
misappropriation of any HD Intellectual Property by a third party of which it
becomes aware. In connection with any such alleged or threatened infringement or
misappropriation, the Parties hereby agree to confer and take such action and
allocate expenses and recoveries in such manner as they may mutually agree.
Neither Party shall settle a claim brought against a third party in respect of
such infringement or misappropriation without the consent of the other Party.


--------------------------------------------------------------------------------


(ii)                                  Infringement or Misappropriation Claims by
Third Parties Related to HD Intellectual Property. Each Party hereby agrees to
notify the other party in writing if any third party alleges that any HD
Intellectual Property infringes or misappropriate such third party’s
Intellectual Property rights. In connection with any such alleged infringement
or misappropriation, the Parties hereby agree to confer and take such action and
allocate expenses in such manner as they may mutually agree. Neither Party shall
settle a claim brought by a third party in respect of such infringement or
misappropriation without the consent of the other Party.

13.                                 Licenses.

(a)                                  Commercialization of  HD Intellectual
Property; Reservation of Rights Regarding HD Intellectual Property.

(i)                                     Commercialization of HD Intellectual
Property. The Parties hereby agree that neither Party shall (A) except as
expressly permitted by Section 13(a)(ii)(A), Section 13(a)(ii)(C) or Section
13(a)(ii)(D) of this Agreement, use or otherwise exploit any HD Intellectual
Property for any use or purpose or (B) except as expressly permitted by Section
13(a)(ii)(B), Section 13(a)(ii)(C) or Section 13(a)(ii)(E) of this Agreement,
grant any license of any HD Intellectual Property for any use or purpose. The
Parties hereby further agree that, except as expressly permitted by Section
13(a)(ii) of this Agreement, the use or other exploitation of any HD
Intellectual Property (other than any HD Intellectual Property Diagnostic or
Tool outside the HD Field of Use) by either of the Parties or a third party for
uses other than Research and Development shall only be done pursuant the grant
of a commercial license (any such license shall hereinafter be referred to as a
“Commercial License”) pursuant to a license agreement executed by each of the
Parties.

(ii)                                  Reservation of Rights by the Parties to
Grant Certain Licenses.

(A)                              Company’s Right to Use HD Intellectual
Property. The Company hereby reserves the right to use any HD Intellectual
Property for all uses and purposes relating to Research and Development.

(B)                                Company’s Right to Grant Research and
Development Licenses. The Company hereby reserves the right to grant
non-exclusive licenses throughout the world in respect of any HD Intellectual
Property for all uses and purposes relating to Research and Development.


--------------------------------------------------------------------------------


(C)                                Company’s Right to Use and Grant Commercial
Licenses in Respect of HD Intellectual Property Diagnostics or Tools. The
Company hereby reserves the right to (1) use any HD Intellectual Property
Diagnostic or Tool for all uses and purposes outside the HD Field of Use and (2)
grant commercial licenses throughout the world in respect of any HD Intellectual
Property Diagnostic or Tool for all uses and purposes outside of the HD Field of
Use.

(D)                               Foundation’s Right to Use HD Intellectual
Property. The Foundation hereby reserves the right to use any HD Intellectual
Property for all uses and purposes relating to HD Research and Development.

(E)                                 Foundation’s Right to Grant HD Research and
Development Licenses. The Foundation hereby reserves the right to grant
non-exclusive licenses throughout the world in respect of any HD Intellectual
Property for all uses and purposes relating to HD Research and Development.

(b)                                 Consultations Between the Company and the
Foundation Regarding Commercial Licenses; Exclusive Right to Negotiate; Third
Party Proposals.

(i)                                     Good Faith Consultations. The Parties
hereby agree to consult, and work in partnership, with each other in accordance
with the provisions of this Section 13 concerning the grant of any Commercial
License. With respect to any decision regarding the granting of any Commercial
License, the Parties hereby further agree to (A) act in good faith and on a
responsive basis and (B) make such decision on a reasonable basis using the
principles and guidelines set forth in Section 13(c) of this Agreement.

(ii)                                  Exclusive Right to Negotiate a Commercial
License. The Parties hereby agree that the Company shall have an exclusive first
right to negotiate with the Foundation to obtain for itself each Commercial
License. Such exclusive right to negotiate shall extend for a period of 90 days
beginning on the date either Party notifies the other Party in writing of its
desire to initiate the process for the granting of a Commercial License;
provided, however, no such notice may be given in respect of such Commercial
License prior to the earlier to occur of (A) the mutual agreement of the
Parties, (B) with respect to any compound combination, the date on which all
data reasonably necessary to permit the filing of investigational new drug
application (“IND”) with the United States Food and Drug Administration (the
“FDA”) is available and (C) the fourth anniversary of the Effective Date. During
such 90-day period, the


--------------------------------------------------------------------------------


Parties hereby agree to negotiate with each other under the principles and
guidelines set forth in Section 13(b) and Section 13(c). If, upon the expiration
of such 90-day period, the Parties have not reached an agreement to grant such
Commercial License to the Company, the Parties may submit alternative proposals
for such Commercial License for consideration in accordance with this Section
13.

(iii)                               Right to Make Proposal Regarding the
Granting of a Commercial License.

(A)                              Subject to Section 13(b)(ii), the Parties
hereby agree (1) that either Party may submit to the Parties for their
consideration under this Section 13 a proposal for the granting of a Commercial
License and (2) to consult and make a determination regarding the granting of a
Commercial License in respect of such proposal in accordance with the provisions
of this Section 13.

(B)                                if (1) the Parties are evaluating multiple
proposals (including one submitted by the Company pursuant to which the Company
would be granted a Commercial License (the “Company Proposal”)) to determine
whether or not the principles and guidelines set forth in this Section 13 for
the granting of a Commercial License have been satisfied and (2) more than one
of such proposals (including the Company Proposal) satisfies the principles and
guidelines set forth in this Section 13 on an equivalent basis, the Foundation
hereby agrees to accept the Company Proposal and agrees to grant a Commercial
License to the Company in accordance with this Section 13.

(c)                                  Principles and Guidelines for Granting
Commercial Licenses.

(i)                                     Fundamental Principles and Guidelines.
The Parties hereby agree that a Commercial License shall be granted if and only
if the Parties mutually agree that the granting of such Commercial License is
reasonably likely to:

(A)                              maximize the impact on the health and
well-being of Huntington’s disease patients;

(B)                                maximize the availability of diagnostic or
therapeutic products to Huntington’s disease patients; and

(C)                                maximize the speed of which diagnostic or
therapeutic products are available to Huntington’s disease patients.


--------------------------------------------------------------------------------


(ii)                                  Availability of Products as Primary Factor
for Granting Commercial Licenses. Subject to Section 13(c)(iii), if (A) the
Parties are evaluating multiple proposals (including a Company Proposal) for the
granting of a Commercial License, (B) more than one of the proposals satisfies
the principles and guidelines set forth in this Section 13 (other than (1) the
proposed economic terms and (2) the proposed time frame for making the
diagnostic or therapeutic product which is to be the subject of such Commercial
License available to Huntington’s disease patients) on an equivalent basis; and
(C) one of the proposals sets forth a time frame for making the diagnostic or
therapeutic product which is to be the subject of such Commercial License
available to Huntington’s disease patients that is substantially shorter than
those set forth in the other proposals being considered by the Parties, the
Parties hereby agree that the proposal setting forth such substantially shorter
time frame shall be accepted by the Parties and a Commercial License granted to
the entity making such proposal even if the economic terms of such proposal are
substantially less than those set forth in the other proposals being considered
by the Parties.

(iii)                               Commercial License Agreement Terms and
Conditions. In addition to the principles and guidelines set forth in Section
13(c)(i) and Section 13(c)(ii) of this Agreement,  the Parties hereby further
agree that a Commercial License shall be granted if and only if the Parties
mutually agree that the terms and conditions of the license agreement in respect
of such Commercial License incorporates the following terms, principles and
guidelines:

(A)                              reasonable performance milestones and a
demonstrated capacity of the licensee to be able to meet those milestones; and

(B)                                reasonable business and other terms and
conditions that are in keeping with the then existing market standards for
agreements of such type and nature in respect of similar technology and in
similar disease indications.

(d)                                 Resolution of Disputes Regarding the
Granting of Commercial Licenses. If the Parties do not reach a mutual agreement
regarding the granting of a Commercial License in respect of a proposal for the
granting of a Commercial License submitted by either of the Parties for their
consideration in accordance with the provisions of this Section 13, the Parties
hereby agree that the resolution of such disagreement shall be determined in
accordance with the dispute resolution procedures set forth in Section 29 of
this Agreement.


--------------------------------------------------------------------------------


(e)                                  Reservation of Non-Exclusive Licenses of
Disclaimed Patentable HD Intellectual Property.

(i)                                     Reservation of Non-Exclusive License by
the Foundation. With respect to each patent (including (A) any patent
application, divisional, continuation, continuation-in-part, substitute,
renewal, reexamination, extension or reissue in respect of such patent or (B)
any intellectual property rights claimed in respect of such patent) claiming
Patentable HD Intellectual Property which the Foundation has disclaimed its
interest pursuant to Section 12(e) of this Agreement, the Foundation hereby
reserves a non-exclusive, paid-up, irrevocable, perpetual license throughout the
world for all purposes relating to HD Research and Development including a
license to (1) make, have made, use and have used products or processes
resulting from such Patentable HD Intellectual Property, (2) practice and have
practiced such Patentable HD Intellectual Property and (3) use and have used the
Confidential Information relating to such Patentable HD Intellectual Property.
The foregoing license (a) shall be for all purposes and activities relating to
HD Research and Development only, (b) shall not include any right to sell
(including any transfer of services or products made using intellectual property
rights, whether or not for consideration, other than a transfer of services or
products solely for research and development purposes without fee or profit),
(c) shall not be subject to royalties or other fees and (d) shall include the
right to grant sublicenses on the same terms; provided, that, such sublicense
(i) is granted without payment of royalties, other fees or profit and (ii)
prohibits the sublicensee from granting sublicenses.

(ii)                                  Reservation of Non-Exclusive License by
the Company. With respect to each patent (including (A) any patent application,
divisional, continuation, continuation-in-part, substitute, renewal,
reexamination, extension or reissue in respect of such patent or (B) any
intellectual property rights claimed in respect of such patent) claiming
Patentable HD Intellectual Property which the Company has disclaimed its
interest pursuant to Section 12(e) of this Agreement, the Company hereby
reserves a non-exclusive, paid-up, irrevocable, perpetual license throughout the
world for all purposes relating to Research and Development including a license
to (1) make, have made, use and have used products or processes resulting from
such Patentable HD Intellectual Property, (2) practice and have practiced such
Patentable HD Intellectual Property and (3) use and have used the Confidential
Information relating to such Patentable HD Intellectual Property. The foregoing
license (a) shall be for all purposes and activities relating to Research and
Development only, (b) shall not include any right to sell (including any
transfer of services or products made using


--------------------------------------------------------------------------------


intellectual property rights, whether or not for consideration, other than a
transfer of services or products solely for research and development purposes
without fee or profit), (c) shall not be subject to royalties or other fees and
(d) shall include the right to grant sublicenses on the same terms; provided,
that, such sublicense (i) is granted without payment of royalties, other fees or
profit and (ii) prohibits the sublicensee from granting sublicenses.

14.                                 Non-Assert Covenant. So long as the Parties
are in compliance with the terms and conditions of this Agreement, each of the
Parties hereby undertakes not to bring any action or assist others in bringing
any action, and undertakes to ensure, by contract or otherwise, that its
licensees and assignees of any HD Intellectual Property or Non-HD Intellectual
Property will not bring any action or assist others in bringing any action,
against the Foundation, its licensees or assignees of any HD Intellectual
Property or any other person on the ground that the practice or use, as the case
may be, of any HD Intellectual Property for any purpose or activity relating to
HD Research and Development infringes or misapropriates the proprietary rights
of such Party, its licensees or assignees in any HD Intellectual Property or
Non-HD Intellectual Property.

15.                                 Licenses to Company Background Intellectual
Property; Scope of License to use Company Background Intellectual Property.

(a)                                  Licenses to Company Background Intellectual
Property. To the extent it has the legal right to do so, the Company hereby
agrees, upon the request of the Foundation and subject to the provisions of this
Section 15, Section 17 and Section 29, to grant to the Foundation (or a third
party designated by the Foundation) a non-exclusive, paid-up, license throughout
the world to use the Company Background Intellectual Property to the extent
necessary to enable the Parties to commercially exploit the HD Intellectual
Property in accordance with the terms of this Agreement. In clarification of the
foregoing, the Foundation acknowledges and understands (i) the sensitive nature
of the Company Background Intellectual Property and (ii) the extent to which the
Company seeks to protect Company Background Intellectual Property and
confidential information. Therefore, the Foundation hereby agrees that the
Company shall not be required to grant a license pursuant to this Section 15 in
connection with the commercial exploitation of any HD Intellectual Property if a
commercially reasonable alternative method is available for a third party to
commercially exploit such HD Intellectual Property.

(b)                                 Scope of License to use Company Background
Intellectual Property. To the extent the Company is required to grant a
non-exclusive license pursuant to this Section 15, the Parties hereby agree that
such a license shall only be granted to the limited extent actually necessary to
commercially exploit the HD Intellectual Property and for no other purpose,
including, but not limited to, (i) discover or identify other drug


--------------------------------------------------------------------------------


candidates or (ii) explore other materials or compounds in an effort to discover
a competitive therapeutic to treat Huntington’s disease. The Parties further
agree that any such license shall (A) contain appropriate and reasonable
restrictions under the circumstances designed to safeguard the integrity and
proprietary nature of the Company Background Intellectual Property and (B) be
for a term no longer than is necessary to commercially exploit the HD
Intellectual Property.

(c)                                  Resolution of Disputes Relating to Licenses
of Company Background Intellectual Property. In the event a dispute arises under
this Section 15, and the matter is referred to an arbitrator pursuant to the
terms of this Agreement, the arbitrator shall be given mutual instructions by
the Parties that the provisions of this Section 15 are to be strictly construed
and limited in order to adequately and appropriately protect the Company
Background Intellectual Property.

16.                                 Revenue Sharing.

(a)                                  Agreement to Share Revenue. The Parties
hereby agree that all revenue (“Revenue”) received by either of the Parties from
the grant of any Commercial License of any HD Intellectual Property (other than
HD Intellectual Property which has been disclaimed by one of the Parties
pursuant to Section 12(e) of this Agreement) to a third party shall be
distributed as follows:

(i)                                     First, to the Foundation until an amount
equal to the aggregate amount of payments required to be made by the Foundation
to the Company (including any Milestone Payments actually paid to the Company by
the Foundation), under this Agreement has been distributed to the Foundation;

(ii)                                  Second, provided that the initial
regulatory approval to sell a therapeutic product which provides a benefit to
Huntington’s disease patients has been granted by the appropriate regulatory
authority, to the Company until an amount equal to the amount distributed to the
Foundation pursuant to Section 16(a)(i) has been distributed to the Company; and

(iii)                               Thereafter, equally to the Foundation and
the Company.

(b)                                 Revenue Sharing not Applicable to Revenue
from Commercial Licensing Where the Company is the Licensee. The Parties hereby
agree that this Section 16 shall not apply to any Revenue received by either of
the Parties in respect of a Commercial License of any HD Intellectual Property
where the Company is the licensee of the interests of the Foundation in such HD
Intellectual Property.


--------------------------------------------------------------------------------


Confidential Information; Publicity; Publication

17.                                 Confidential Information. For the purposes
of this Agreement, the term “Confidential Information” shall mean (a) this
Agreement, (b) the Results and (c) all information provided by one Party (the
“Disclosing Party”) to another Party (the “Receiving Party”) that is clearly
identified as “Confidential” by the Disclosing Party at the time of disclosure.
If such transmittal occurs orally, the Disclosing Party will promptly reduce
such transmittal to writing, mark and identify it as confidential, and provide
such record to the Receiving Party. Specifically excepted from Confidential
Information is all information that: (i) was previously known by the Receiving
Party other than by reason of disclosure by the Disclosing Party; (ii) is
publicly disclosed except by breach of this Agreement either prior to or
subsequent to the Receiving Party’s receipt of such information; (iii) is
rightfully received by the Receiving Party from a third party without an express
obligation of confidence to the Disclosing Party; (iv) is independently
developed by the Receiving Party without use or reliance upon Confidential
Information provided by the Disclosing Party; (v) is disclosed pursuant to any
applicable federal, state, local, or international law, or any judicial or
government request, requirement or order, provided that the Receiving Party
takes reasonable steps to provide the Disclosing Party with sufficient prior
notice in order to allow the Disclosing Party to contest such request,
requirement or order; or (vi) was provided by the Disclosing Party more than
five years prior to disclosure by the Receiving Party.

18.                                 Confidentiality. The Receiving Party shall
not disclose any Confidential Information without written authorization from the
Disclosing Party, except (a) the Foundation may disclose Confidential
Information to the extent expressly permitted by the terms and conditions of
Section 9 of this Agreement; (b) the Foundation may disclose Confidential
Information in furtherance of the any license contemplated in Section 13 of this
Agreement, provided that the Foundation imposes a corresponding obligation of
confidentiality on the third party receiving such Confidential Information; (c)
the Company may disclose Confidential Information to the extent expressly
permitted by the terms and conditions of Section 19 of this Agreement; and (d)
either Party may disclose Confidential Information to the extent expressly
permitted by the terms and conditions of Section 20 of this Agreement.

19.                                 Publication.

(a)                                  Definitions. For the purposes of this
Agreement, the term “Publish” means (i) to publish in a peer reviewed scientific
journal of general circulation; (ii) present at a scientific meeting and
“Publication” has a corresponding meaning; or (iii) to disseminate, discuss or
otherwise make publicly available outside of the High Q Research Group the
Results or details regarding the Research Project.

(b)                                 Exclusive Right to Publish. The Company
shall have (i) the sole and exclusive right to Publish Results and (ii) the sole
and final authority over any and all decisions related to Publication of
Results. The Company


--------------------------------------------------------------------------------


hereby agrees to provide appropriate acknowledgement of the Foundation’s support
of, and contribution to, the Research Project in any Publication of the Results.

(c)                                  Notice of Planned Publication or Other
Public Disclosure by the Researcher; Foundation’s Right of Review Prior to
Publication or Other Public Disclosure by the Company. The Company shall provide
the Foundation with a copy of any manuscript, abstract or presentation
containing or based upon any Results for the Foundation’s review and comment
pursuant to this Section 19(c) prior to the submission to a journal for review
for Publication or other public disclosure of such manuscript, abstract or
presentation. The Foundation shall have a period (the “Publication Review
Period”) of 60 days (unless a shorter period is required by any regulatory or
governmental entity but in no event less than 20 days), following the receipt of
a proposed manuscript or an abstract or presentation in which to review and
comment on the proposed manuscript, abstract or presentation, as the case may
be. In the event the Foundation identifies in writing information in any such
manuscript, abstract or presentation which could reasonably be expected to
adversely affect potential intellectual property rights associated with the
Results, the Company shall either remove such information from such manuscript,
abstract or presentation or delay the Publication or other public disclosure
until appropriate steps, reasonably satisfactory to the Foundation, have been
taken by the Company to protect the intellectual property rights. If there are
any changes made to any proposed manuscript, abstract or presentation that has
previously been provided to the Foundation which could reasonably be expected to
adversely affect potential intellectual property rights associated with the
Results, (1) the Company shall provide the Foundation with a copy of such
revised manuscript, abstract or presentation and (2) the review and comment
rights provided to the Foundation under this Section 19(c) shall apply to such
revised manuscript, abstract or presentation.

20.                                 Publicity. No Party shall use the name,
trademarks, logos, physical likeness or other symbol of another Party (or their
employees) for any marketing, advertising, public relations or other purposes
without the prior written consent of an authorized representative of the
affected Party, except that (a) either Party may make reference to the
Foundation’s support of the Research Project, provided that, in any such
reference, the relationship of the Parties shall be accurately and appropriately
described and (b) either Party may disclose, without the other Party’s approval,
(i) the existence of this Agreement; (ii) a general summary of the subject
matter of the Research Project; (iii) the aggregate dollar amount of financial
support to be provided under this Agreement; and (iv) any specific terms of this
Agreement that are a matter of public record except by breach of this Agreement.
All press releases shall be jointly issued.


--------------------------------------------------------------------------------


Covenants

21.                                 Covenants. Each of the Company, and where
expressly applicable, the Foundation, hereby agrees to each of the following:

(a)                                  Compliance with Law. The Research Project
will be conducted in compliance with all applicable federal, state, local,
international, health authority and institutional laws, rules, regulations,
orders and guidelines.

(b)                                 Use of Funds. All funds provided to the
Company by the Foundation under this Agreement shall be used for the Research
Project in accordance with this Agreement and for no other purposes.

(c)                                  Reports; Disclosure of Information. The
Company will provide the Foundation with interim written reports at least every
six months and a final written report on the status and progress of the Research
Project, including an analysis of milestones achieved. Each such report shall
include a copy of all Results and underlying data and each such report shall be
treated as Confidential Information. Each Party agrees to provide to the other
Party all information which may at any time come into the possession of such
Party which relates to any compound combination evaluated in the course of the
conduct or performance of the Research Project.

(d)                                 Audit; Access. At reasonably convenient
times and dates, (i) the Foundation and its representatives shall have the right
to audit the Company’s compliance with this Agreement and (ii) the Company will
provide the Foundation and its representatives with reasonable access to the
Research Project facilities, data and personnel in order to assess the progress
of the Research Project.

(e)                                  Research Team. The Research Project shall
only be conducted by individuals who have agreed to assign any rights they may
acquire in any resulting Intellectual Property to the Company so that the
Company may perform its obligations under this Agreement. The Company shall
cause any such individual to assign any such Intellectual Property to the
Company so that the Company may perform its obligations under this Agreement.
Any person participating in the Research Project at the request of the
Foundation shall assign any rights they may acquire in any resulting
Intellectual Property to the Foundation.

(f)                                    Licenses and Approvals. The Company has
obtained all, and will obtain all, future, licenses, permits, consents and other
approvals necessary for the Company to perform its obligations and convey the
rights granted under this Agreement.

(g)                                 Conflicting Obligations. The Company has not
granted any right or entered into any agreement or understanding that conflicts
with the Company’s obligations or the Foundation’s rights under this Agreement.


--------------------------------------------------------------------------------


The Company will not grant any right and will not enter into any agreement or
understanding that conflicts with the Company’s obligations or the Foundation’s
rights under this Agreement. The Foundation has not granted any right or entered
into any agreement or understanding that conflicts with the Foundation’s
obligations or the Company’s rights under this Agreement. The Foundation will
not grant any right and will not enter into any agreement or understanding that
conflicts with the Foundation’s obligations or the Company’s rights under this
Agreement.

(h)                                 Specialized Third Party Licenses. The
Company and the Foundation shall consult with each other in order to facilitate
the licensing by the Company of any Specialized Third Party Licenses. The
Foundation hereby acknowledges and agrees that the Company is not obligated to
conduct or perform the Research Project using any reagent, cell line, compound
or other material if, in the Company’s reasonable determination, the Company
does not have a valid license or other right to use such reagent, cell line,
compound or other material to conduct or perform the Research Project.

(i)                                     Intellectual Property. The Company owns
or has the right to use pursuant to a valid and enforceable, written license,
sublicense, agreement, or other permission, all Company Background Intellectual
Property existing as of the date hereof. Except for the Specialized Third Party
Licenses, the Company Background Intellectual Property existing as of the date
hereof constitutes all Intellectual Property necessary or useful to conduct and
perform the Research Project and the other obligations of the Company under this
Agreement. The Company will not interfere with, infringe upon, violate,
misappropriate or otherwise come into conflict with any Intellectual Property
rights of any third party in the conduct and performance of the Research
Project.

(j)                                     Further Assurances. Each Party shall
execute such further documents, instruments, licenses and assurances and take
such further actions as the other Party may reasonably request from time to time
to better enable the other Party to exercise its rights under this Agreement
and/or to confirm the terms and conditions of this Agreement.

Payments

22.                                 Payments. Subject to the terms and
conditions of this Agreement, payments will be remitted to the Company at the
address set forth in Section 27 of this Agreement.

Term; Termination; Effect of Termination

23.                                 Definition. For the purposes of this
Agreement, the term “Bankruptcy Event” shall mean the (a) making of a general
assignment for the benefit of creditors by


--------------------------------------------------------------------------------


the an entity; (b) filing of any petition by an entity or the commencement of
any proceeding voluntarily by an entity for any relief under any bankruptcy or
insolvency laws or any law relating to the relief of debtors; (c) consent by an
entity to the entry of an order in an involuntary bankruptcy or insolvency case;
(d) entry of an order or decree for relief against an entity by a court of
competent jurisdiction in an involuntary case under any bankruptcy or insolvency
laws or any law relating to the relief of debtors, which order or decree is
unstayed and in effect for a period of sixty (60) consecutive days;
(e) appointment, with or without the consent of an entity, of any receiver,
liquidator, custodian, assignee, trustee, sequestrator or other similar official
of an entity or any substantial part of its property; or (f) admission by an
entity in writing of its inability to pay its debts generally as they become
due.

24.                                 Term; Termination of Certain Provisions;
Effect of Termination of Certain Provisions.

(a)                                  Term. The term of this Agreement shall
commence on the date hereof and shall continue in effect until terminated (in
whole or in part) in accordance with the terms hereof or by the mutual written
agreement of the Parties.

(b)                                 Termination of Certain Provisions by the
Foundation. The Foundation may, by giving notice to the Company, elect to
terminate each of the provisions specified in Section 24(e)(i) of this Agreement
and discontinue the Research Project upon the occurrence and continuation of any
of the following events:

(i)                                     Change in Research Project. The Company
gives a Change of Circumstances Notice to the Foundation; provided, however, the
date of termination in respect of the termination of this Agreement by the
Foundation due to the occurrence of the circumstances described in this Section
24(b)(i) shall be 30 days following the receipt by the Company of a notice of
termination from the Foundation delivered in accordance with this Agreement.

(ii)                                  Foundation Determinations Regarding the
Research Project. If the Foundation makes a good faith determination that (A)
the Research Project cannot be conducted substantially in accordance with
Appendix A; (B) the Research Project cannot be substantially completed within
the time frame or budget set forth in Research Project Estimated Schedule and
Budget; or (C) the continued conduct of the Research Project in accordance with
Appendix A is unlikely to yield scientifically valid or useful results;
provided, however, the date of termination in respect of the termination of this
Agreement by the Foundation due to the occurrence of the circumstances described
in this Section 24(b)(ii) shall be 30 days following the receipt by the Company
of a notice of termination from the Foundation delivered in accordance with this
Agreement.


--------------------------------------------------------------------------------


(iii)          Interruption. The Research Project is interrupted for more than
90 consecutive days at any time or for more than 120 days in any
12 month period.

(iv)          Satisfaction or Achievement of Scientific Milestones. If (A) the
Company does not satisfy or achieve each of the Scientific Milestones on or
before the date such Scientific Milestone was to be satisfied or achieved or (B)
the Company does not complete the screening required by Phase 2B of the Research
Project within 39 months of the Effective Date; provided, however, the date of
termination in respect of the termination of this Agreement by the Foundation
due to the occurrence of the circumstances described in this Section 24(b)(iv)
shall be 30 days following the receipt by the Company of a notice of termination
from the Foundation delivered in accordance with this Agreement.

(v)           Breach of this Agreement. If the Company (A) materially breaches
any representation or warranty given by it under this Agreement or (B) defaults
in the performance of any of its obligations under this Agreement and such
breach or default is not remedied within 45 days of the receipt by the Company
of notice of such breach or default from the Foundation.

(vi)          Bankruptcy Event. The Company becomes subject to a Bankruptcy
Event.

(c)           Termination of Certain Provisions by the Company. The Company may,
by giving notice to the Foundation, elect to terminate each of the provisions
specified in Section 24(e)(i) of this Agreement and discontinue the Research
Project upon the occurrence and continuation of any of the following events:

(i)            Breach of this Agreement. If the Foundation (A) materially
breaches any representation or warranty given by it under this Agreement or (B)
defaults in the performance of any of its obligations under this Agreement and
such breach or default is not remedied within 45 days of the receipt by the
Foundation of notice of such breach or default from the Company.

(ii)           Bankruptcy Event. The Foundation becomes subject to a Bankruptcy
Event.

(d)           Facilitation of Continued Research. Upon any termination of this
Agreement, if requested by the Foundation, the Company will use its commercially
reasonable efforts to facilitate the continuance of the Research Project
elsewhere. For clarification purposes, for purposes of this Section 24(d),
“commercially reasonable efforts” shall mean that the


--------------------------------------------------------------------------------


Company will (i) take the actions necessary to transfer the research information
and data, inventory, copies of notebooks, compound libraries and the like to the
Foundation (or such third party as directed by the Foundation) and (ii)
participate in telephone and in-person discussions at mutually convenient and
agreed upon times and places.

(e)           Effect of Termination of Certain Provisions.

(i)            Termination of Specified Provisions; Survival of Remaining
Provisions. Immediately upon an election by the Foundation pursuant to Section
24(b) of this Agreement or by the Company pursuant to Section 24(c) of this
Agreement, each of any termination of this Agreement, Section 3, Section 5,
Section 7 and Section 22 shall immediately terminate and have no further force
or effect. The Parties hereby acknowledge and agree that in the event of the
termination of the provisions specified in this Section 24(e)(i), all other
sections and provisions of this Agreement shall survive indefinitely and remain
in full force and effect.

(ii)           Effect of Termination.

(A)          General. The Parties hereby acknowledge and agree that in the event
of the termination of the provisions specified in this Section 24(e)(i) of this
Agreement shall not (A) relieve any Party then in breach of this Agreement for
any liabilities to the other Party in respect of such breach or (B) relieve
either Party from any of the obligations such Party may have under any of the
sections or provisions of this Agreement that expressly survive any termination
of this Agreement.

(B)           Reimbursement of Specialized Third Party Licenses and Services
Costs. In the event of the termination of this Agreement pursuant to Section
24(b)(i), Section 24(b)(ii), Section 24(b)(iii) or Section 24(b)(iv) of this
Agreement, the Foundation shall be obligated to reimburse the Company for
one-half of all Specialized Third Party Licenses and Services Costs actually
paid by the Company for Specialized Third Party Licenses and Services after the
date of termination of this Agreement; provided, however, the Company shall
immediately cancel or terminate its obligations in respect of all Specialized
Third Party Licenses and Services to the fullest extent permitted under the
contracts entered into by the Company in respect of such Specialized Third Party
Licenses and Services in order to mitigate the amount of Specialized Third Party
Licenses and Services Costs. In the event of the termination of this


--------------------------------------------------------------------------------


Agreement pursuant to Section 24(b)(v) or Section 24(b)(vi) of this Agreement,
the Company shall be solely responsible for all Specialized Third Party Licenses
and Services Costs incurred by the Company for Specialized Third Party Licenses
and Services after the date of termination of this Agreement. In the event of
the termination of this Agreement pursuant to Section 24(c) of this Agreement,
the Foundation shall be obligated to reimburse the Company for all Specialized
Third Party Licenses and Services Costs actually paid by the Company for
Specialized Third Party Licenses and Services after the date of termination of
this Agreement; provided, however, the Company shall immediately cancel or
terminate its obligations in respect of all Specialized Third Party Licenses and
Services to the fullest extent permitted under the contracts entered into by the
Company in respect of such Specialized Third Party Licenses and Services in
order to mitigate the amount of Specialized Third Party Licenses and Services
Costs.

Miscellaneous

25.           Independent Contractor. The Company is acting as an independent
contractor and not an agent, joint venturer or partner of the Foundation.

26.           Independent Research. Nothing in this Agreement shall be construed
to limit the freedom of the Company to engage in similar inquiries made
independently under other contracts or agreements with parties other than the
Foundation.

27.           Notices. Any notice required or permitted to be given by this
Agreement shall be in writing and shall be delivered by personal delivery,
facsimile (provided the sender has evidence of successful transmission) or next
day courier service. Any notice so delivered shall be deemed to be given,
delivered and received, if delivered by personal delivery, on the day of
delivery and if delivered by facsimile or courier service, on the day following
dispatch. All such notices are to be given or made to the Parties at the
following addresses (or to such other address as any Party may designate by a
notice given in accordance with the provisions of this section):

If to the Foundation to:

CHDI, Inc.
c/o MRSSI, Inc.
350 Seventh Avenue, Suite 601
New York, NY 10001
Attention: Ruth Basu
Telephone: 212-239-9300 x202
Fax: 212-239-2101


--------------------------------------------------------------------------------


If to Company to:

CombinatoRx, Incorporated
245 First Street, 16th Floor
Boston, MA  02142
Attention:  Jason F. Cole, Esq., Senior Vice-President and General Counsel
Telephone: 617-301-7035
Fax: 617-301-7020

28.           Indemnity.

(a)           Indemnification by the Foundation. The Foundation shall indemnify
the Company, including, as applicable, its directors, officers, employees and
agents, against any and all losses, costs and damages (including reasonable
legal fees) suffered by the Company (and/or such other related persons) as a
result of the Foundation’s negligence, willful misconduct or breach of this
Agreement.

(b)           Indemnification by the Company. The Company shall indemnify the
Foundation, including, as applicable, its members, directors, officers,
employees and agents, against any and all losses, costs and damages (including
reasonable legal fees) suffered by the Foundation (and/or such other related
persons) as a result of the Company’s negligence, willful misconduct or breach
of this Agreement.

29.           Alternative Dispute Resolution. If a dispute arises out of or
relates to this Agreement (including any notice delivered in accordance with
this Agreement), or breach thereof, the Parties agree first to try in good faith
to settle such dispute, failing which such dispute shall be settled by a single
arbitrator in an arbitration in New York, NY administered by JAMS under its
Comprehensive Arbitration Rules and Procedures. The Parties hereby agree that
the arbitrator shall be instructed by each of the Parties that (a) that this
Agreement is to be narrowly construed and interpreted and (b) the arbitrator
shall not be entitled to award speculative or consequential damage or lost
profits. The arbitrator’s fees and expenses shall be shared equally by the
Parties. Each Party shall be responsible for its own costs and expenses,
including fees of witnesses, consultants, travel and attorneys’ fees and
disbursements. The award rendered by the arbitrator shall be final and binding
on the Parties, and judgment on the award may be entered in any court having
jurisdiction thereof if reasonably necessary for enforcement. The Parties agree
that, notwithstanding anything to the contrary in such rules, any and all such
proceedings shall be confidential. During the pendency of any arbitration
proceeding hereunder, the Parties further agree that this Agreement shall remain
in full force and effect and the Parties shall continue to fulfill and satisfy
their respective obligations hereunder other than to the extent such obligation
is the subject of such arbitration proceeding.


--------------------------------------------------------------------------------


30.           Assignment. The Company may not assign this Agreement without the
written consent of the Foundation, except to an entity (a) that acquires all or
substantially all of the business of the Company (whether by sale of assets or
stock or by merger) and (b) who agrees, in writing, to assume Company’s
obligations under this Agreement. The Company hereby agrees that any entity that
acquires all or substantially all of the business of the Company (whether by
sale of assets or stock or by merger) shall (i) acquire the Company’s interest
in the HD Intellectual Property and (ii) agree, in writing, to assume Company’s
obligations under this Agreement. The Foundation may assign this Agreement so
long as the assignee expressly assumes in writing the Foundation’s obligations
in this Agreement.

31.           Incorporation of Appendices and Exhibits; Entire Agreement;
Amendment. The appendices and exhibits identified in this Agreement are
incorporated herein by reference and made a part hereof. If anything in any
appendix or exhibit attached to this Agreement conflicts with any terms or
conditions set forth in the body of this Agreement, the terms and conditions set
forth in the body of this Agreement shall control. This Agreement constitutes
the entire agreement among the Parties relating to the Research Project and all
prior understandings and agreements relating to the Research Project are
superseded hereby. This Agreement may not be amended except by a document signed
by the Company and the Foundation.

32.           No Waiver. Any failure of a Party to enforce any provision of this
Agreement shall not be deemed a waiver of its right to enforce such provision on
any subsequent occasion. No waiver of any provision of this Agreement shall be
valid unless it is in writing and is executed by the Party against whom such
waiver is sought to be enforced. A waiver by any of the Parties of any provision
of this Agreement will not be construed to be a waiver of any succeeding breach
thereof or of any other provision of this Agreement.

33.           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law. In the event a court of competent jurisdiction holds any
provision of this Agreement to be invalid, such holding shall have no effect on
the remaining provisions of this Agreement, and they shall continue in full
force and effect.

34.           Interpretation; Headings. The word “including” shall mean
“including without limitation”. All pronouns and any variations thereof refer to
the masculine, feminine or neuter, singular or plural, as the context may
require. All terms defined in this Agreement in their singular or plural forms
have correlative meanings when used herein in their plural or singular forms,
respectively. Headings used in this Agreement are for convenience of reference
only and are not intended to influence the interpretation hereof.

35.           Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of 


--------------------------------------------------------------------------------


Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

36.           No Strict Construction. The Parties have participated jointly in
the negotiation and drafting of this Agreement. In the event of an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any of the Parties by virtue of the
authorship of any of the provisions of this Agreement, however, the Agreement is
to be strictly and narrowly construed.

37.           Counterparts. This Agreement may be signed, including by facsimile
signature, in two or more counterparts and each such counterpart will constitute
an original document and such counterparts, taken together, will constitute the
same instrument.

*  *  *  *  *


--------------------------------------------------------------------------------


In witness to the foregoing, the Parties have executed this Amended and Restated
Research Agreement as of the date first written above.

FOUNDATION:

CHDI, Inc.

By:

/s/ Robi Blumenstein

 

 

Name:

Robi Blumenstein

 

Title:

President, MRSSI, Inc., authorized agent of CHDI, Inc.

 

 

Hereunto Duly Authorized

 

COMPANY:

CombinatoRx, Incorporated

By:

/s/ Alexis Borisy

 

 

Name:

Alexis Borisy

 

Title:

President and Chief Executive Officer

 

 

Hereunto Duly Authorized

 


--------------------------------------------------------------------------------


Appendix A to Amended and Restated Research Agreement

(Description of Research Project)


--------------------------------------------------------------------------------


Appendix B to Amended and Restated Research Agreement

(Research Project Estimated Schedule


--------------------------------------------------------------------------------


Appendix C to Amended and Restated Research Agreement

(Scientific Milestones)

Research Project – Scientific Milestones

Research Project Phase

 

Condition(s) to Begin Conduct of Phase

 

 

 

Phase 1 through Phase 5

 

Execution of this Agreement by the Parties.

The Joint Research Committee has made each decision and granted each approval
expressly set forth in this Agreement that is specifically required or otherwise
necessary to begin the conduct of any specific Phase of the Research Project.

 

 

 

Phase 1A

 

At least four cell lines approved by the Joint Research Committee for Phase 1A
(a) have been acquired by, or on behalf of the Company (including any related
Required Third Party Intellectual Property Rights) and (b) the Company has taken
delivery of such cell lines within three months of the Effective Date.

 

 

 

Phase 1B – Part 1

 

The cell lines and cDNA constructs approved by the Joint Research Committee for
Phase 1B – Part 1 (a) have been acquired by, or on behalf of the Company
(including any related Required Third Party Intellectual Property Rights) and
(b) the Company has taken delivery of such cell lines and cDNA constructs within
three months of the Effective Date.

 

 

 

Phase 1B – Part 2

 

The Joint Research Committee has approved at least one cell line for use as the
parental cell line for the generation of the Rheoswitch neuroblastoma cell line
by CMT within six months of the Effective Date.

The Foundation and CMT have executed the CMT Agreement within twelve months of
the Effective Date.

 

 

 

Phase 1B – Part 3

 

CMT has delivered the Rheoswitch neuroblastoma cell line to the Company within
12 months of the execution of the CMT Agreement.

 

 

 

Phase 1C

 

The cell lines and htt specific antibodies approved by the Joint Research
Committee for Phase 1C (a) have been acquired by, or on behalf of the Company
(including any related Required Third Party Intellectual Property Rights) and
(b) the Company has taken delivery of such cell lines and cDNA constructs within
three months of the Effective Date.

 

 

 

Phase 2 and 3 – Use of Assay 1 for Screening

 

Complete optimization of Assay 1 within four months following the date the
Company has taken delivery of the cell line approved by the Joint Research
Committee for use in the optimization of Assay 1.

Assay 1 meets each of the specifications set forth in Appendix A and is approved
by the Joint Research Committee for use in Phase 2 and 3.

 


--------------------------------------------------------------------------------


 

Phase 2 and 3 – Use of Assay 2 for Screening

 

Complete development and optimization of Assay 2 within five months following
the delivery of the Rheoswitch neuroblastoma cell line to the Company.

Assay 2 meets each of the specifications set forth in Appendix A and is approved
by the Joint Research Committee for use in Phase 2 and 3.

 

 

 

Phase 2 and 3 – Use of Assay 3 for Screening

 

Complete development and optimization of Assay 3 within nine months following
the date cell lines and htt specific antibodies approved by the Joint Research
Committee for use in the development and optimization of Assay 3 are acquired
by, or on behalf of, the Company.

Assay 3 meets each of the specifications set forth in Appendix A and is approved
by the Joint Research Committee for use in Phase 2 and 3.

 

 

 

Phase 2A

 

The Company has (a) selected at least 1,300 Company Library Compounds within one
month of the approval by the Joint Research Committee of any of the Assays for
use in Phase 2 and 3 and (b) acquired each Foundation Selected Compound within
one month of the selection of such compounds by the Foundation.

 

 

 

Phase 2B

 

The screening required by Phase 2A has been completed within 26 months of the
Effective Date.

The combination screening strategy for Phase 2B is approved by the Joint
Research Committee.

 

 

 

Phase 3

 

The Joint Research Committee approves at least one Phase 3 Approved Compound
Combination.

 

 

 

Phase 4

 

The Joint Research Committee approves at least one Phase 4 Approved Compound
Combination.

 

 

 

Phase 5

 

The Foundation approves at least one Phase 5 Approved Compound Combination.

 


--------------------------------------------------------------------------------


Appendix D to Research Agreement

(Quarterly Research Project Work Plans)


--------------------------------------------------------------------------------


Appendix E to Amended and Restated Research Agreement

(Milestone Payments)

Payment 1

$

40,000

Phase 2B screening has been completed for all Approved Primary Screening Assays
and the results of such screening have been delivered to the Joint Research
Committee within 39 months of the Effective Date

 

 

 

Payment 2

$

100,000

With respect to each Phase 5 Approved Compound Combination licensed to an entity
(other than the Company) pursuant to a Commercial License granted in accordance
with Section 13 of this Agreement.

 


--------------------------------------------------------------------------------